Citation Nr: 0602828	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-30 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran's claim for service connection for a 
bilateral knee disorder was previously denied in August 1990.  
The veteran did not appeal this decision.

3.  Evidence presented since August 1990 does not relate to 
an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 1990 decision denying service connection for a 
bilateral knee disorder is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (West 2002).

2.  New and material evidence sufficient to reopen a claim 
for service connection for a bilateral knee disorder has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a 
request to reopen a claim for service connection for a 
bilateral knee disorder.  In this context, the Board notes 
that a substantially complete application was received in 
August 2002.  In September 2002, prior to its adjudication of 
this claim, the AOJ provided notice to the veteran regarding 
the VA's duties to notify and to assist.  Specifically, the 
AOJ notified the veteran of information and evidence 
necessary to substantiate the claim for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  Although the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  Thus, the Board finds that 
the content and timing of the September 2002 notice comports 
with the requirements of § 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
treatment records since August 1990 have been obtained.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.
In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II. Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that the RO erred in refusing to reopen 
and grant his claim for service connection for a bilateral 
knee disorder.  The veteran alleges that he incurred his 
bilateral knee disorder while in service.  

The veteran previously applied for service connection for a 
bilateral knee condition and was denied by the RO in August 
1990.  At that time, evidence before the RO included the 
veteran's service medical records, a March 1990 VA 
compensation examination record, and hospital records from 
May 1990.  The RO noted the veteran's in-service complaints 
of knee pain, but denied the veteran's claim for failing to 
establish a chronic bilateral knee disorder resulting from 
service.  The RO noted that a treatment record from service 
showed that a right knee injury was resolving, and that the 
January 1968 separation examination was normal.  The veteran 
did not appeal this decision.

The August 1990 decision is final based upon the evidence 
then of record.  38 U.S.C.A. § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the last time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1990 decision.  

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Additional evidence submitted since the August 1990 decision 
includes treatment records from January 1990 to May 1990 and 
from August 2000 to the present.  These records are treatment 
records for a variety of conditions, including a bilateral 
knee condition.  

The Board finds that the evidence submitted by the veteran is 
new, in that it was not previously submitted to agency 
decisionmakers.  However, the evidence is not material as it 
essentially duplicates evidence previously submitted to 
agency decision makers.  The treatment records essentially 
convey the same message as those prior to the August 1990 
rating decision, particularly that the veteran suffers from a 
bilateral knee disorder, without reference by a medical 
professional as to etiology.  

Although the records contain medical histories given by the 
veteran relating the bilateral knee condition to service, the 
Board notes that medical histories are not, standing alone 
without comment by a medical examiner, competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Consequently, the Board finds that the additional evidence is 
cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for bilateral knee disorder.  
The request to reopen the claim is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


